Nies, Judge,
with whom Markey, Chief Judge, joins, dissenting-in-part.
I disagree with the majority only respecting the relative specificity of items 687.60 and 685.90. Admittedly, this case presents a close question, but I see no error in the reasoning of the court below that it is more difficult to satisfy the requirements of a single kind of device (an electron tube) than it is to satisfy the requirements of any one of many different kinds of devices (fuses, circuit breakers, lightning arresters, insulators, transformers, carbon block assemblies, carbon arresters, gas tubes, neon bulbs, Zener diodes, varistors, selenium rectifiers, and so forth), especially considering that such highly diverse devices function differently and have no common physical criteria.
Since the eo nomine provision in item 687.60 for electronic tubes is more difficult to satisfy than the general catch-all, basket-like provision in item 685.90 covering “other electrical apparatus * * * for the protection of electrical circuits,” the construction aid that a use provision is generally more specific than an eo nomine provision need not be used.
*72Accordingly, I would affirm, the judgment of the Court of International Trade in its entirety.